Case: 21-50362     Document: 00516256448         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 28, 2022
                                  No. 21-50362
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Martin Barrera Balboa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:13-CR-892-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Martin Barrera Balboa, federal prisoner # 26813-380, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   Balboa contends that his risk of contracting COVID-19 in prison constitutes
   extraordinary and compelling circumstance justifying early release. Because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50362      Document: 00516256448           Page: 2    Date Filed: 03/28/2022




                                     No. 21-50362


   this COVID-19 claim was not raised in the district court, we will not consider
   it. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          We review for abuse of discretion the denial of a prisoner’s motion for
   compassionate release. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020).    Balboa fails to brief any challenge to the district court’s
   determination that his need to care for sick family members did not constitute
   compelling and extraordinary reasons for a sentence reduction. Balboa also
   fails to brief any challenge to the district court’s determination that the 18
   U.S.C. § 3553(a) factors did not support early release and that Balboa failed
   to demonstrate that he did not pose a danger to the community. While the
   filings of pro se litigants like Balboa are afforded liberal construction, even
   pro se litigants must brief arguments to preserve them. See Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993). Balboa has failed to show an abuse of
   discretion by the district court, and the order denying his motion for release
   is AFFIRMED.




                                          2